DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 6/3/22, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kokkinos et al (US 2014/0036777 A1) and Petersson et al (US 10,320,450).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,320,450.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed an antenna arrangement for a radio transceiver device for simultaneous use of two polarization directions, the antenna arrangement comprising: at least two baseband chains; a first set of antenna elements of a first polarization direction; a second set of antenna elements of a second polarization direction; and an analog distribution network operatively connecting the at least two baseband chains to both sets of antenna elements, wherein all of the baseband chains are operatively connected to each respective antenna element of the first set and to each respective antenna element of the second set via the analog distribution network.

Claim Objections
Claims 5-6 and 9 are objected to because of the following informalities:  
Claim 5 recites the “splitters/combiners” independently from the “analog distribution network”, however, as shown in at least fig. 2, the “analog distribution network” is shown as element 330 and element 330 is shown as including the combiners/splitters/phase shifters. 
As per claim 6, with respect to “splitters/combiners”, see objection of claim 5.  
Claim 9, line 2, please specify, what element/structure configured to perform the function of “analog beamforming…”, recited in the claim.
Claim 9 recites the same “phase shifters” for both the first set of antenna elements and the second set of antenna elements. However, at least fig. 2, shows that the phase shifters of the first antenna elements are different than the phase shifters of the second set of antenna elements. Please correct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8,  11-12, 14 and 19-22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 As per claim 5, the limitation "each antenna element" and "the antenna elements" each is vague and indefinite, because it is unclear whether such limitation refers to the elements of the first and/or second antenna.
 As per claim 8, with respect to “each antenna element”, see claim 5.
 As per claim 11, see claim 8.
Claim 19 (lines 1-2) recites “a radio transceiver” and “an antenna arrangement”, each of such limitations are vague and indefinite as there is an unclear antecedent in claim 1.
 	As per claim 20, see claim 19.  In addition, claim 20 recites “the antenna elements” in line 4, however, it is unclear whether such limitation refers to the first and/or the second antenna elements.
 As per claim 21, see claim 19.
 	As per claim 22, see claim 20.
	As per claims 12 and 14, with respect to "the antennas elements", see claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokkinos et al US patent application publication No. US 20140036777 [cited by applicant].
As per claim 1, Kokkinos et al disclose an antenna arrangement apparatus see at least fig. 7 and 8 for a transceiver (see para. [0045]) for simultaneous use of two polarization directions see (para. [0043), the antenna arrangement apparatus and method comprising: at least two baseband chains 70,74 see at least fig. 7 and 8; a first set of antenna elements (201) of a first polarization direction (see para. [0046]), a second set of antenna elements (202) of a second polarization direction (see para. [0046]); and an analog distribution network (321T)) operatively connecting the at least two baseband chains (70 and 74) to both sets of antenna elements (201 and 202), wherein all of the baseband chains (70 and 74) are operatively connected to each respective antenna element of the first set and to each respective antenna element (201 and 202) of the second set via the analog distribution network (321T).
	As per claim 2, wherein each respective antenna element of the first set together with each respective antenna element of the second set form a respective dual-polarized antenna element see at least para. [0046].
As per claim 3, wherein the antenna arrangement comprises precisely two baseband chains (as shown in fig. 7, the arrangement includes two baseband chains 70 and 74).
As per claim 4, the arrangement further includes splitters/combiners (see at least 96).
As per claim 5, wherein each antenna element has its own splitter/combiner (see at least 96) and wherein the splitters/combiners (96) of the antenna elements are provided between the antenna elements (201 and 202) and the analog distribution network (321T).
As per claim 6, each baseband chain (70, 74) has its own splitter/combiner (90), and wherein the splitters/combiners 90 of the baseband chains (70 and 74) are provided between the baseband chains (70 and 74) and the analog distribution network (321T).
As per claim 7, the arrangement further comprising phase shifters (98 and 99).
As per claim 8, the phase shifters 98 and 99 are provided in the analog distribution network (321T) (see at least fig. 7).
As per claim 10, the antenna arrangement further comprising: power amplifiers and/or low noise amplifiers (92).
As per claim 11, each antenna element has its own power amplifier and/or low noise amplifier (92) see fig. 7.
As per claim 12, the power amplifiers and/or low noise amplifiers (92) are provided between the splitters/combiners (90) and the antenna elements (201 and 202).
As per claim 13, wherein each baseband chain (70 and 74) has its own power amplifier and/or low noise amplifier (92), and wherein a respective one of these power amplifiers and/or low noise amplifiers (92) is operatively connected between each of the baseband chains (70 and 74) and the analog distribution network (321T).
As per claim 15, the transceiver is terminal (mobile) device see at least para. [0010] and [0031].
 As per claim 16, the arrangement is part of a transceiver see at least para. [0045].
 As per claim 17, see claim 1.  In addition, as shown in at least fig. 7, the signal is provided to the distribution network 321T and further in at least para. [0046] a dual polarization antenna, it is a feature of dual polarized antenna to simultaneously transmit two or more signals and therefore is inherently provided in Kokkinos et al.
As per claim 18, the receiving portion of the transceiver is shown in fig. 8 and the received signals are received by the baseband circuits 70 and 74.
 As per claim 19, see claim 17 and the processing circuitry is shown in fig. 7.
 As per claim 20, see claim 18.  In addition, fig. 7, shows the processing circuitry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokkinos et al US patent application publication No. US 20140036777 [cited by applicant].
As per claim 14, Kokkinos et al disclose every feature of the invention specified in the claim but does not explicitly teach the antenna elements are part of a uniform linear array. However, as evidence by US 20150230102 [cited by applicant], para. [0117], it is generally known in the art to use uniform linear array antenna in the art. Therefore, it would have been obvious to one skill in the art to the antenna as URA in order to improve system performance as known in at least US 20150230102, para. [0117].
As per claim 21, see rejection of claim 19. In addition, it is generally known in the art to implement an invention on a computer readable format in order to allow the invention to be implemented with minimal hardware so as to reduce implementation cost. (see at least US20170264014 [cited by applicant], para. [0077].
 As per claim 22, see rejection of claim 19. In addition, it is generally known in the art to implement an invention on a computer readable format in order to allow the invention to be implemented with minimal hardware so as to reduce implementation cost. (see at least US20170264014 [cited by applicant], para. [0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845